DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with CHARLES WEILAND on 07/18/2022.
The application has been amended as follows: 
1.	(Currently Amended)  A method for managing reward value related to a transaction account, comprising:
receiving, at an issuer server, a transaction message formatted based on one or more standards and includes a plurality of data elements including at least a first data element configured to store a transaction identifier, a second data element configured to store a specific account identifier, and a third data element configured to store a transaction amount; 
storing, in an account database of the issuer server, a plurality of account profiles, wherein each account profile includes a structured data set related to a transaction account including at least an account identifier, a reward value, and one or more reward rules for at least calculating reward costs;
transmitting, by the issuer server, a transaction notification to a consumer device associated with the specific account identifier in the transaction message;
receiving, by a receiving device of the issuer server from the consumer device, a first data signal superimposed with a redemption request to redeem previously received rebates or points in a reward balance, wherein the redemption request includes at least the transaction identifier, the specific account identifier, and the transaction amount;

executing, by a querying module of the issuer server, a query on the account database to identify a specific account profile where the included account identifier corresponds to the specific account identifier; 
validating, by a validation module of the issuer server, the reward balance included in the specific account profile is sufficient to cover a [[the]] reward cost associated with the redemption request; 
generating, by the generation module of the issuer server, a currency amount that corresponds to the reward cost of the redemption request and a second data signal superimposed with a controlled payment number request for redeeming at least a portion of the reward balance and the currency amount;
transmitting, by a transmitting device of the issuer server, the second data signal with the controlled payment number request and the currency amount to a processing server via a payment network;
receiving, by the receiving device of the issuer server in response to the controlled payment number request, a controlled payment number from the processing server, the control payment number subject to 
transmitting, by the transmitting device of the issuer server, the controlled payment number and payment credentials to the consumer device.

2. to 8.	(Canceled)  

9.	(Previously Presented)  The method of claim 1, wherein the issuer server is configured to perform real-time processing of rebates for payment transactions.

10.	(Original)  The method of claim 1, wherein the one or more standards includes the ISO 8583 standard.

11.	(Currently Amended)  A system for managing reward value related to a transaction account, comprising:
an issuer server configured to:
store, in an account database, a first plurality of account profiles, wherein each account profile includes a structured data set related to a transaction account including at least an account identifier, a reward value, and one or more reward rules for at least calculating reward costs;
receive a transaction message formatted based on one or more standards and includes a plurality of data elements including at least a first data element configured to store a transaction identifier, a second data element configured to store a specific account identifier, and a third data element configured to store a transaction amount; and
transmit a transaction notification to a consumer device associated the specific account identifier in the transaction message;
	receive, by a receiving device from the consumer device, a first data signal superimposed with a redemption request to redeem previously received rebates or points in a reward balance, wherein the redemption request includes at least the transaction identifier, the specific account identifier, and the transaction amount;

execute, by a querying module, a query on the 
validate, by a validation module, the reward balance included in the specific account profile is sufficient to cover a [[the]] reward cost associated with the redemption request;
generate, by the generation module of the issuer server, a currency amount that corresponds to the reward cost of the redemption request, and a second data signal superimposed with a controlled payment number request for redeeming at least a portion of the reward balance and the currency amount;
transmit, by a transmitting device, the second data signal with the controlled payment number request and the currency amount to a processing server via a payment network;
receive, by the receiving device in response to the controlled payment number request, a controlled payment number from the processing server, the controlled payment number subject to 
transmit, by the transmitting device, the controlled payment number and payment credentials to the consumer device.

12. to 18.	(Canceled)  

19.	(Previously Presented)  The system of claim 11, wherein the issuer server is configured to perform real-time processing of rebates for payment transactions.

20.	(Original)  The system of claim 11, wherein the one or more standards includes the ISO 8583 standard.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The Examiner was unable to find prior art that teaches the limitations within a reasonable amount of references.  In particular, the functions of the claims being performed by an “issuer server” of a payment processing system.  While art could be found that featured the functions being performed in general, a reasonable number of references could not be found wherein the combination of functions were performed by the issuer server. 
In regards to 101, it was found that the issuer server’s independent communication with a consumer device provided an unconventional element.  Based on this, the claims were found to provide “significantly more” than the judicial exception.  Therefore, the claims were found to be patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261. The examiner can normally be reached Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681